UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1461



JERRY ODELL ADAMS,

                                               Plaintiff - Appellant,

          versus


BENNY MCINTYRE, in his official capacity;
RAMONA HAGNER, in her official capacity;
PRESTON CHERKA, Lieutenant, in his official
capacity; CITY OF SHELBY,

                                              Defendants - Appellees,

          and


ROBERTA BORDEN, in her official capacity;
KEITH WALTERS, in his official capacity; THE
SHELBY STAR,

                                                           Defendants.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-97-210-4-T)


Submitted:   August 31, 1999             Decided:   September 27, 1999


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Jerry Odell Adams, Appellant Pro Se.    Martha Raymond Thompson,
STOTT, HOLLOWELL, PALMER & WINDHAM, Gastonia, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jerry O. Adams appeals the district court’s orders dismissing

his claims against some of the Defendants and granting the re-

maining Defendants’ motion for summary judgment in his action under

42 U.S.C.A. § 1983 (West Supp. 1999) and state law.                 We have

reviewed   the   record   and   the   district’s   opinions   and   find   no

reversible error as to its order dismissing Adams’ claims against

the newspaper Defendants.       See Adams v. Borden, No. CA-97-210-4-T

(W.D.N.C. Oct. 24, 1997).*      As to the order granting summary judg-

ment in favor of the remaining Defendants, we affirm on the

reasoning of the district court as to all claims aside from Adams’

§ 1983 claim alleging a Fourth Amendment violation.           See Adams v.

McIntyre, No. CA-97-210-4-T (W.D.N.C. Mar. 4, 1999).            As to that

final claim, we agree with the district court’s secondary deter-

mination that the Defendants’ actions are shielded by qualified

immunity and affirm on that basis.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED



     *
       Although the order from which Adams appeals was filed on
October 20, 1997, it was entered on the district court’s docket
sheet on October 24, 1997.    October 24, 1997, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).

                                      3